          Case 1:18-cv-02433-CKK Document 8 Filed 02/06/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  MAGGIE LEWIS-BUTLER,

         Plaintiff,

                        v.                          Civil Action No. 18-2433 (CKK)

  UNITED STATES OF AMERICA,

         Defendant.


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Daniel P. Schaefer as counsel of record for Defendant in the above-captioned case.



February 6, 2019                            Respectfully submitted,

                                             /s/ Daniel P. Schaefer
                                            DANIEL P. SCHAEFER
                                            D.C. BAR 996871
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2531
                                            Daniel.Schaefer@usdoj.gov
